Mayes, O. J.
(dissenting). I cannot agree that the notice to creditors published by the administrator in this case does not fully meet the requirements of section 2103, Code 1906. The notice is as follows: “Whereas, let-' ters of administration on the estate of J. T. Gibbs, deceased, were granted to the undersigned, on the 1st day of April, 1907, by the chancery court of Clay county, state of Mississippi. Now all persons having claims against the estate of said decedent are' hereby notified to probate the same within the time limited by law, or the same will be forever barred. ’ ’ The statute provides that the executor or administrator “publish in some newspaper in the county a notice requiring all persons having claims against the estate to have the same probated and registered by the clerk of the court granting *292letters, within one year, which notice shall state that a failure to probate and register for one year will bar the claim, and the time when the letters were granted; and the notice shall be published for three consecutive weeks, and proof of the publication shall be filed with the clerk. ’ ’
Comparing the statute with the notice, every substantial thing required by the statute to be set out in the notice is found there. All information which it is necessary that the creditors should have, in order that the purpose of the statute may be accomplished, is given in the published notice. I do not think it should be held by this court that a literal following of the statute is necessary. What is left out of the notice? The statute only requires two specific things to be stated. It requires that the administrator shall state the time when the letters were granted. The notice shows that this was done. The notice states letters were granted on April 1, 1907. The statute then requires that the notice shall state that a failure to probate and register for one year will bar the claim. The notice does state that all persons having claims against the estate are notified to probate same within the time allowed by law, or the claim will be barred. In my judgment, this was all that was necessary. The notice further states that the administration was granted by the chancery court of Clay county. It seems to me that every substantial thing which the statute required was set out in the notice, and the information intended by the statute to be conveyed to the creditors is as complete as if there had been a reproduction of the statute itself in the notice. Henderson v. Illsey, 11 Smedes & M. 9, 49 Am. Dec. 41; Borum v. Bell, 132 Ala. 85, 31 South. 454.